Cite as 2015 Ark. App. 625

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-15-532


MORRIS VOAN                                      Opinion Delivered   November 4, 2015
                              APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION [NO. F601217]

CITY OF TEXARKANA
                                 APPELLEE        AFFIRMED



                            M. MICHAEL KINARD, Judge

       Morris Voan appeals from an order of the Arkansas Workers’ Compensation

Commission awarding him additional temporary-total disability (TTD) benefits for the six

weeks following his August 2012 surgery, the purpose of which was to remove hardware

implanted in a 2009 surgery. He contends that there is no substantial evidence to support the

Commission’s decision that he was not also entitled to TTD for the sixteen-month period

leading up to the 2012 surgery and for an undetermined period beyond his recovery from that

surgery. Specifically, he argues that the Commission erred in not finding that he entered a

second healing period and was entitled to additional TTD starting as early as April 2011,

when his pain intensified and he sought treatment from anesthesiologist and pain-management

specialist Dr. Sunder Krishnan. We affirm.

       The injured party bears the burden of proving entitlement to workers’ compensation

benefits and must sustain that burden by a preponderance of the evidence. Clardy v. Medi-

Homes LTC Services LLC, 75 Ark. App. 156, 55 S.W.3d 791 (2001). An employee who
                                 Cite as 2015 Ark. App. 625

suffers a compensable injury is entitled to TTD benefits during the period in which he is

healing from the injury and is totally incapacitated to earn wages. Searcy Industrial Laundry,

Inc. v. Ferren, 92 Ark. App. 65, 211 S.W.3d 11 (2005). This healing period ends when the

employee is as far restored as the permanent nature of his injury will permit; if the underlying

condition causing the disability has become stable and nothing in the way of treatment will

improve that condition, the healing period has ended. Belin v. United Parcel Service, 2011 Ark.

App. 587. An injured employee may enter a second healing period after the first has ended,

where a second complication is found to be a natural and probable result of the first injury.

Id. However, the persistence of pain may not of itself prevent a finding that the healing

period is over, provided that the underlying condition has stabilized. Id.; Mad Butcher, Inc. v.

Parker, 4 Ark. App. 124, 628 S.W.2d 582 (1982).

       In reviewing workers’ compensation decisions on appeal, we view the evidence and

all reasonable inferences deducible therefrom in the light most favorable to the Commission’s

findings, and we affirm if the decision is supported by substantial evidence. Loar v. Cooper Tire

& Rubber Co., 2014 Ark. App. 240. Substantial evidence is that which a reasonable person

might accept as adequate to support a conclusion. Id. The determination of the credibility

and weight to be given a witness’s testimony is within the sole province of the Commission;

the Commission is not required to believe the testimony of any witness but may accept and

translate into findings of fact only those portions of the testimony it deems worthy of belief.

Id. It is the responsibility of the Commission to draw inferences when the testimony is open

to more than a single interpretation, whether controverted or uncontroverted, and when it


                                               2
                                  Cite as 2015 Ark. App. 625

does so, its findings have the force and effect of a jury verdict. Dorris v. Townsends of Arkansas,

Inc., 93 Ark. App. 208, 218 S.W.3d 351 (2005). When the Commission denies benefits

because the claimant has failed to meet his burden of proof, the substantial-evidence standard

of review requires that we affirm if the Commission’s decision displays a substantial basis for

the denial of relief. Wright v. Conway Freight, 2014 Ark. App. 451, 441 S.W.3d 45.

       Here, the administrative law judge’s opinion, adopted by the Commission as its own,

adequately explains the decision. Having determined that the Commission’s findings are

supported by substantial evidence, we affirm by this memorandum opinion pursuant to

sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.

       VIRDEN and HOOFMAN, JJ., agree.

       Martin Law Firm, by: Aaron L. Martin, for appellant.

       J. Chris Bradley, for appellees.




                                                3